                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

JANE FARRELL and
MICHAEL FARRELL,                                :

           Plaintiffs                           :
                                                     CIVIL ACTION NO. 3:19-1786
                   v.                           :
                                                           (JUDGE MANNION)
UNITED STATES,                                  :

           Defendant                            :

                                           ORDER
           For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:
           1.      The United States is substituted as the proper
                   Defendant in this case and WMCHC and Giannetti
                   are DISMISSED WITH PREJUDICE.
           2.      Defendant United States’ motion to dismiss based on
                   Plaintiffs’ failure to exhaust their FTCA administrative
                   remedies with respect to their claims prior to filing
                   their complaint, (Doc. 4), is GRANTED.
           3.      The plaintiffs’ complaint, (Doc. 1), is DISMISSED
                   WITHOUT PREJUDICE since plaintiffs failed to
                   satisfy a jurisdictional prerequisite to initiating a civil
                   action under the FTCA.
           4.      The Clerk of Court is directed to CLOSE this case.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

Dated: February 18, 2020
19-1786-01-Order
